UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-7065


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MUSTAFA MUHAMMAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:14-cr-00055-REP-1)


Submitted:   January 6, 2017                 Decided:   January 11, 2017


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mustafa Muhammad, Appellant Pro Se. Heather Hart Mansfield,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mustafa        Muhammad       appeals       the      district         court’s      order

granting   the      motion    of   the    United       States       for    the    return   of

Jencks Act material.            We have reviewed the record and find no

reversible    error.          We   note    that     an     agreed         discovery     order

provided   that      the    material      would    be     returned         to    the   United

States at the conclusion of the case.                      Accordingly, we affirm.

United   States      v.    Muhammad,      No.    3:14-cr-00055-REP-1              (E.D.    Va.

May 17, 2016).            We deny the motion for default judgment and

dispense     with      oral    argument         because       the    facts       and    legal

contentions      are      adequately     presented       in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                             2